June 14, 2012 United States Securities and Exchange Commission Attn: Ms. Tia L. Jenkins, Branch Chief Division of Corporate Finance treet N.E. Washington, DC20549-7010 By SEC Correspondence Dear Sirs: Re: AuRico Gold Inc. Form 40-F for the Fiscal Year Ended December 31, 2011 Filed March 29, 2012 Response Letter Dated June 12, 2012 File No. 001-31739 On behalf of our client, AuRico Gold Inc. (the “Company”), and pursuant to the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and regulations thereunder, we confirm the Company’s receipt of the Staff’s letter of comments, dated June 12, 2012 (the “Comment Letter”), in respect of the above noted filing.Due to management’s schedules, the Company currently anticipates responding to the Comment Letter on or before July 11, 2012. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (604) 687-5151. Yours truly, /s/ Daniel M. Miller Daniel M. Miller cc: Scott Perry, Chief Financial Officer, Aurico Gold Inc.
